Citation Nr: 1608484	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Air Force from November 1977 to November 1981.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The RO in Reno, Nevada, certified the appeal to the Board. 

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

The Veteran's appeal was previously before the Board in April 2015 and October 2015.  In April 2015, the Board granted the claim for service connection for tinnitus.  In April 2015 and October 2015, the Board remanded the claim for service connection for a low back disorder to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.



REMAND

In October 2015, the Board remanded the claim for service connection for a low back disorder for a supplemental VA medical opinion that addressed whether the Veteran's low back disorder was aggravated by his service-connected PTSD.  In October 2015, the AOJ requested a VA medical opinion addressing whether the Veteran's low back disorder was "proximately due to or the result of" his service-connected PTSD.  The request for an opinion did not address aggravation.  Thus, the November 2015 supplemental VA medical opinion only addressed causation and did not aggravation.  Therefore, a remand is required to ensure compliance with the terms of the prior remand.  See Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center, to include the Las Vegas VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  After obtaining any identified and outstanding records, refer the claims file to the VA examiner who conducted the May 2015 examination (or another examiner if unavailable) for preparation of an addendum opinion.  If the examiner deems an examination necessary, one must be provided.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  A full explanation for all conclusions must be provided.

In light of any additional evidence received, the examiner is asked to provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative arthritis of the spine is permanently aggravated by his service-connected PTSD.  

If aggravation is found, the examiner must address the following medical issues:  (i) the baseline manifestations of the disorder found prior to aggravation; and (ii) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected PTSD.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




